The transcript in this case does not contain a copy of an assignment of errors required by the statute and rules to be filed in the court below, and it does not appear that an assignment of errors was filed in the trial court. In the absence of such assignment, this court will not consider any error but one of law that may be apparent upon the record, if the judgment is one that could have been legally rendered in the district court. As there is no fundamental error apparent of record in the proceedings, and as the judgment was one that could legally have been rendered in the district court, it is our duty to affirm the judgment, and it is so ordered. Harris v. Petty, 66 Tex. 516, 1 S.W. 525; Bopp v. Ganzer, 26 S.W. 244; Lewis v. Steiner, 84 Tex. 364, 19 S.W. 516; Durham v. Garrett, 121 S.W. 1141.
Affirmed.